Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final office action in response to the RCE and amendment filed 11/4/2022.
Claims 3, 9 and 13 are amended.
Claims 1-13 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, it is not clear if “a second layer” is referring to the second layer in claim 1 or to an additional layer.  By changing the phrase to “the second layer” the rejection would be overcome.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shifferd(U.S. Pat. Appl. Publ. 2015/0126088; cited on PTO 892) in view of Jaffee(8,590,267; cited on PTO 892).
Shifferd discloses a building underlayment(see title) having a reinforcing layer of a support sheet(carrier/felt, see the abstract) saturated with an asphaltic material(see the abstract).
Shifferd lacks the use of an inner and outer layer on both sides of the underlayment.
Jaffee discloses a building underlayment(10A, see Fig. 13) having a reinforcing layer(12) and non-woven layers on both sides of the reinforcing layer(11, 11’, see Fig. 13).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the building underlayment of Shifferd with outer non-woven layers, such as disclosed by Jaffee, in order to have provided an underlayment with the benefits of the reinforcing layer with support sheet saturated with asphalt with outer layers to provide water protection for durability of use of the underlayment depending on the intended use of the underlayment and environment within which the underlayment will be used.    
Regarding claim 2, Shifferd and Jaffe disclose the building underlayment of claim 1, wherein the first layer and the second layer(of Jaffee) each comprise a nonwoven fabric including a material independently selected from polypropylene, polyester, viscose, cellulose, rayon, polyethylene terephthalate, fiberglass, and/or combinations thereof(polypropylene, see column 6, lines 34-37).
Regarding claim 3, Shifferd and Jaffe disclose the building underlayment of claim 1, wherein the first layer and the second layer(of Jaffee) each comprise a nonwoven fabric including polypropylene(see column 6, lines 34-37).
Regarding claim 4, Shifferd and Jaffee disclose the building underlayment of claim 1, wherein the first layer and the second layer(of Jaffee) each independently comprise a different nonwoven fabric(the layers are separated by the reinforcing layer and are therefore considered “different”).
It would also be considered well within the purview of a skilled artisan to have chosen the correct material for the non-woven layers whether having the same characteristics or different given the intended use of the underlayment and specific design requirements thereof.  For example, the layer used against/closer to the building would likely require different characteristics than the layer exposed to the environment of users walking thereon.  The specific non-woven material used would then be determined by the skilled artisan. 
Regarding claims 8-9, Shifferd and Jaffee disclose the building underlayment of claim 1, wherein the asphaltic material(of Shifferd) further comprises a binder but lacks the specific material used.
Applicant’s disclosure lends no criticality to the specific material with the asphaltic material(specifying the filler “may be any known or to be developed in the art” further clarifying no criticality to the material(, see paras. [0019] - [0020], [0022] and [0025]).
Therefore, the specific material used is considered best determined by a skilled artisan given the intended use of the asphaltic material and design requirements thereof.

Claims 5-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shifferd and Jaffee, as evidenced by Johnson(7,685,785; cited on PTO 892).
	Shifferd and Jaffe disclose the building underlayment of claim 1, but lack the support sheet made of material selected from polyester.
The use of polyester for a support sheet in an underlayment is well known in the construction are, as evidenced by Johnson(see column 4, lines 32-49).
Therefore, the use of a polyester support sheet would have been well within the purview of a skilled artisan to have used given the intended use of the underlayment and design requirements thereof. 
Regarding claims 6-7, Shifferd and Jaffe disclose the building underlayment of claim 1, but lack the asphaltic material selected from material comprising asphalt and a polymer modified asphalt (PMA).
The use of a roof underlayment(10) with the asphaltic material with SBS is well known in the construction art, as evidenced by Johnson(see column 4, lines 32-49).
Therefore, the use of the asphalt modified with SPS would have been well within the purview of a skilled artisan to have used given the intended use of the underlayment and design requirements thereof.  The use of the asphalt alone or in combination with a PMA with SPS would also have been well within the purview of a skilled artisan to have used given the intended use of the underlayment and design requirements thereof.  
Regarding claims 10-13, Shifferd and Jaffee disclose the building underlayment of claim 1, but lack the specific use of the underlayment.
The use of underlayment on a roof is well known in the construction art, as evidenced by Johnson(see the abstract).  
Therefore it would have been obvious for one having ordinary skill in the art before the effective filing date to have used the underlayment of Shifferd and Jaffe with the first layer with a top surface that is exposed to the environment when the building underlayment is installed, and the top surface bears an additional coating layer(shingles 50, see Fig. 5), the coating layer providing texture(see column 7, lines 37-41), the underlayment being adhered to the building/roof surface.

Response to Amendment
	Applicant’s amendment has overcome the previous rejections.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 8a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/